DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-12 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheynman et al, US Patent Pub. 20070197164 A1, in view of Yu et al, US Patent Pub. 20170094704 A1. (The Sheynman et al and Yue et al references are cited in IDS filed 1/24/2020)
Re Claim 1, Sheynman et al discloses an electronic apparatus comprising: a communication circuitry (paras 0017, 0019: establishing communication implies a communication circuit); a memory (para 0018: memory; para 0026: memory); and a processor (para 0026: processor) configured to: identify whether information of an external apparatus that previously connected through the communication circuitry is stored in the memory based on a preset event of the electronic apparatus (para 0018: memory to store paired device list, wherein the information (paras 0008: wherein the information could be the name of a previously paired device) used to activate access to obtain the devices is read as the information stored in the memory; whereby previously paired devices are typically devices that previously established connection with the remote control device); based on identifying that the information of the external apparatus that previously connected through the communication circuitry is stored in the memory, perform connection with the external apparatus through the communication circuitry based on the information of the external apparatus (para 0018: memory to store paired device list, wherein the information (paras 0008: wherein the information could be the name of a previously paired device) used to activate access to obtain the devices is read as the information stored in the memory; whereby previously paired devices are typically devices that previously established connection with the remote control device); but fails to disclose a microphone; and based on identifying that the information of the external apparatus that previously connected through the communication circuitry is not stored in the memory, perform connection with the external apparatus by performing a search through the communication circuitry, based on a first voice command obtained through the microphone. However, Yu et al discloses a system that teaches the concept of a device establishing wireless connection with another device via a voice command uttered by a user and captured by a microphone (Yu et al, abstract; para 0050), Yu et al, para 0053). However, it would have been obvious to modify the Sheynman et al device such that when a device desired to execute pairing is not previously paired (implying that the desired device information is not stored in a memory and the connection is in discovery mode), a user could utter a voice command to establish connection between the devices whereby the uttered voice is picked up by a microphone of one device, thereafter searching for the target device to establish wireless connection as taught in Yu et al for the purpose of making the discovery mode more user friendly in that devices could be discovered via voice control.  
Re Claim 2, the combined teachings of Sheynman et al and Yu et al disclose the electronic apparatus according to claim 1, wherein the processor is further configured to identify that the external apparatus is found, based on preset information being included in a response signal obtained from the external apparatus corresponding to the search (Yu et al, abstract; para 0050: preset information could be stored voice commands that are activated to conduct search of a target device once uttered; whereby connection is established once target device is found).
Re Claim 3, the combined teachings of Sheynman et al and Yu et al disclose the electronic apparatus according to claim 1, wherein the processor is further configured to transmit a connection request signal comprising preset information to the external apparatus, and obtain a connection acceptance signal corresponding to the connection request signal from the external apparatus (Yu et al, abstract; para 0050: preset information could be stored voice commands that are activated to conduct search of a target device once uttered; whereby connection is established once target device is found).
Re Claim 4, the combined teachings of Sheynman et al and Yu et al disclose the electronic apparatus according to claim 1, wherein the processor is further configured to identify whether the external apparatus is turned on, and transmit a power-on signal to the external apparatus based on the external apparatus being turned off (Yu et al, para 0105).
Claim 9 has been analyzed and rejected according to claim 1.
Claim 10 has been analyzed and rejected according to claim 2.
Claim 11 has been analyzed and rejected according to claim 3.
Claim 12 has been analyzed and rejected according to claim 4.
Claim 17 has been analyzed and rejected according to claim 1.

Claims 6-8 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheynman et al, US Patent Pub. 20070197164 A1, and Yu et al, US Patent Pub. 20170094704 A1 as applied to claim 1 above, in view of Lee et al, US Patent Pub. 20150100322 A1.
Re Claim 6, the combined teachings of Sheynman et al and Yu et al disclose the electronic apparatus according to claim 1, but fails to explicitly disclose wherein the processor comprises: a first processor; and a second processor configured to consume less power than the first processor, wherein the first processor is configured to operate in a first power mode based on an occurrence of the preset event and switch to a second power mode based on absence of the information of the external apparatus, Lee et al, fig. 9; paras 0026, 0106-0108). It would have been obvious to modify the Sheynman et al and Yu et al references such that it operates in various modes like going into low power mode when there is no Bluetooth connection, a different power mode when there is Bluetooth connection without any voice input required (Sheynman, para 0018: establishing Bluetooth connection from paired device list stored in memory) and a high power mode when voice is used to initiate Bluetooth connection as taught in Lee for the purpose of being able to better manage energy consumption. Thought the combined teachings of Sheynman et al, Yu et al and Lee et al do not explicitly discloses there being multiple processors, it would have been obvious to incorporate multiple processors to operate within each power mode for the purpose of not overworking a single processor.
Re Claim 7, the combined teachings of Sheynman et al, Yu et al and Lee et al disclose the electronic apparatus according to claim 6, wherein the second processor is further configured to identify whether the first voice command is obtained through the Yu et al, para 0050: predetermined voice command being higher than a predetermined value).
Re Claim 8, the combined teachings of Sheynman et al, Yu et al and Lee et al disclose the electronic apparatus according to claim 6, wherein the second processor is configured to perform a first function of recognizing a second voice command and a second function of identifying whether the second voice command is noise, and is configured to not perform the first function in the first power mode (Lee et al, paras 0060, 0088: noise being prevented to be picked up by the microphone therefore in the case where noise is being picked up, the system does not operate in a high power mode and instead discards the noise being picked up).
Claim 14 has been analyzed and rejected according to claim 6.
Claim 15 has been analyzed and rejected according to claim 7.
Claim 16 has been analyzed and rejected according to claim 8.

Allowable Subject Matter
Claims 5 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter for claim 5: The prior art does not teach or moderately suggest the following limitations:

Limitations such as these may be useful in combination with other limitations of claim 1.


The following is a statement of reasons for the indication of allowable subject matter for claim 13: The prior art does not teach or moderately suggest the following limitations:
Wherein the performing the connection comprises: storing a second voice command which is obtained during the search; and transmitting the stored second voice command to the external apparatus after the connection.
Limitations such as these may be useful in combination with other limitations of claim 9.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651             						3/23/2021